Citation Nr: 0720438	
Decision Date: 07/10/07    Archive Date: 07/18/07

DOCKET NO.  04-39 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The appellant, his wife and his sister


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to July 
1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a May 2001 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana that denied service connection for PTSD.  


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  In this 
regard, the veteran reports that he was hospitalized for 
three weeks for treatment of psychiatric symptomatology while 
stationed in the Saigon area beginning in June 1969, and upon 
returning stateside for one day in July 1969 while at Travis 
Air Force Base in California.  While service medical records 
pertaining to this treatment are not associated with the 
veteran's other service medical records, and a specific 
request for those records resulted in no additional records 
being obtained, if the veteran was in fact hospitalized 
during service for three weeks beginning in June 1969, and 
for one day in July 1969, then his absence from his unit, HHC 
Co., 3rd Brigade, 82nd Airborne Division, should be noted in 
the units Morning Reports.  No attempt to corroborate the 
psychiatric treatment the veteran reports he received during 
service through his units Morning reports.

The veteran has also related that his unit came under enemy 
attack while he was stations with his unit "up north."  He 
testified that when he arrived in Vietnam in April 1968 he 
was sent north and that he was there for approximately nine 
months and that more that one attack occurred in the fall.  
Given that the veteran's unit is known and the time frame 
involved relatively brief, a search of unit records might 
provide corroboration of these attacks.

Lastly, the veteran has reported in a November 2003 statement 
that he received treatment for psychiatric symptomatology at 
the VA Medical Center (VAMC) in New Orleans between 1972 and 
1991.  However, such records are not associated with the 
claims file, and it does not appear that an attempt to obtain 
those records has been undertaken.  The VA's duty to assist 
clearly extends to obtaining relevant VA medical records.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

1.  The RO/AMC should request a search 
of Morning Reports of HHC Co., 3rd 
Brigade, 82nd Airborne Division for June 
1969 and July 1969 for references to 
the veteran in an attempt to 
corroborate his reports of psychiatric 
treatment for three weeks while in 
Saigon in June 1969 and for one day in 
July 1969 while at Travis Air Force 
Base in California.  The RO/AMC should 
also request a review of any available 
unit history for HHC Co., 3rd Brigade, 
82nd Airborne Division in order to 
attempt to verify whether the veteran's 
unit came under rocket/mortar attacks 
while stationed in Phu Bai, Vietnam for 
a nine month period beginning in April 
1968, with particular emphasis on 
attacks between August and October 
1968.

2.  The RO/AMC should obtain and 
associate with the claims file records 
of psychiatric treatment the veteran 
reports he received at the VAMC in New 
Orleans between 1972 and 1991.  If any 
such records have been retired to a 
Federal Records Center, than a request 
for those records should be made to 
that facility.  

3.  Following the development requested 
above, the RO/AMC should prepare a report 
detailing the nature of any stressor 
which it has determined is established by 
the record.  If no stressor has been 
verified, the RO should so state in its 
report.  This report is then to be added 
to the claims folder.

4.  After completing the above actions, 
the veteran should be afforded a 
psychiatric examination to determine the 
diagnosis of any and all psychiatric 
disorders which may be present.  All 
indicated studies, tests and evaluations 
deemed necessary should be performed, but 
should include psychological testing.  
Regarding the claim for PTSD, the RO 
should provide the examiner the summary 
of any stressors described above, and the 
examiner must be instructed that only 
these events may be considered for the 
purpose of determining whether exposure 
to an inservice stressor has resulted in 
the current psychiatric symptoms.  The 
examiner should also determine whether 
the diagnostic criteria to support the 
diagnosis of PTSD have been satisfied.  
If the PTSD diagnosis is deemed 
appropriate, the examiner should comment 
upon the link between the current 
symptomatology and one or more of the 
inservice stressors found to be 
established by the RO.  If the diagnosis 
of PTSD is not considered appropriate, 
the examiner is requested to comment on 
the diagnoses of PTSD of record and offer 
an explanation as to why they are not 
viable diagnoses.  A clear rationale for 
all opinions would be helpful and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the veteran's 
claims file or, in the alternative, the 
claims file, must be made available to 
the examiner for review.

When the development requested has been completed, the case 
should again be reviewed by the RO/AMC on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



